DETAILED ACTION
	This Office Action is in response to the Amendment filed 7/14/22.  As requested the specification has been amended.  The drawings were received on 7/14/22.  These drawings are approved.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Braces for supporting the forearm and restricting movement of one or more joints of a patient are known as demonstrated by the prior art of record.  The prior art of record fails to teach or fairly suggest to one alone or in combination, a brace for supporting the forearm and restricting movement of one or more joints of a patient, comprising (a) a cushion, releasably secured to a torso of said patient by a fixing strap; (b) a connection plate releasably secured to said cushion; c) a forearm module pivotally connected to said connection plate via a pivot joint; and (f) a locking mechanism configured to selectively prevent the rotation of said forearm module about said pivot joint, as recited in claim 1.
The prior art of record also fails to teach or fairly suggest to one alone or in combination, a brace for supporting the forearm and restricting movement of one or more joints of a patient, comprising: (a) a cushion configured to rest between said torso and said forearm, below said shoulder; c) said cushion including a first surface facing said forearm; (d) a connection plate including a second surface facing said first surface on said cushion; (e) said first and second surfaces being selectively connected via a hook-and-loop fastening; (f) a forearm module pivotally connected to said connection plate via a pivot joint; and (i) a locking mechanism configured to selectively prevent the rotation of said forearm module about said pivot joint, as recited in claim 8.
The prior art of record even further fails to teach or fairly suggest to one alone or in combination, a brace for supporting the forearm and restricting movement of one or more joints of a patient, comprising: (a) a cushion, releasably secured to a torso of said patient by a fixing strap; (b) a connection plate releasably secured to said cushion in a variable position in order to change a location of said connection plate with respect to said cushion; (c) a forearm module pivotally connected to said connection plate via a pivot joint; and (f) a locking mechanism configured to selectively prevent the rotation of said forearm module about said pivot joint, as recited in claim 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786